Citation Nr: 0817459	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-14 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had periods of service in the Recognized 
Guerrillas and in the Regular Philippine Army from November 
1941 to April 1942 and between June 1943 and September 1945.  
He died in December 2001.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2006, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in May 2006.


FINDINGS OF FACT

1.  The veteran died in December 2001 from cardiorespiratory 
failure secondary to renal failure.

2.  At the time of the veteran's death, service connection 
was not in effect for any diseases or disabilities, including 
cardiorespiratory failure or renal failure.

3.  Cardiorespiratory failure and renal failure were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor were cardiorespiratory failure or 
renal failure otherwise related to the veteran's active duty 
service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran served as a member of the Philippine 
Commonwealth Army, including in the Recognized Guerrillas and 
in the Regular Philippine Army.


CONCLUSIONS OF LAW

1.  Cardiorespiratory failure and renal failure were not 
incurred in or aggravated by the veteran's military service, 
nor may they be presumed to have incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Cardiorespiratory failure and renal failure were not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2007).

4.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letters sent in May 2005 and 
September 2005, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that both letters were sent to the appellant 
prior to the January 2006 RO rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that both VCAA letters expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, including by showing the nature and 
etiology of her husband's terminal disabilities.  However, 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a May 2005 letter notifying her to submit 
evidence detailing the nature and history of the disabilities 
which caused the veteran's death.  The Board notes that this 
appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.

The appellant has not raised any contention which raises a 
reasonable possibility that obtaining a medical opinion in 
this case would serve any useful purpose, in light of the 
evidence of record.  The only pertinent available evidence in 
the claims folder to be reviewed for a medical opinion 
consists of September 1945 documents indicating symptoms of 
flu and malaria, followed by an absence of medical records 
for the following 56 years until the veteran's December 2001 
death certificate shows cardiopulmonary failure and renal 
failure.  In light of the record, any opinion relating the 
veteran's death to his period of service 56 years earlier, 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardio-vascular renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The certificate of death on file shows that the veteran died 
in December 2001 at the age of 82.  The immediate cause of 
death was recorded as "Cardiorespiratory failure secondary 
to renal failure."

At the time of the veteran's death, service connection was 
not in effect for any diseases or disabilities, and the 
record reflects that the veteran never made a claim of 
service connection during his lifetime.

Review of the available service records contains no 
suggestion of cardiorespiratory disease or of any renal 
pathology of any kind.  A medical examination report 
contained within a September 1945 Philippine Army Personnel 
Record shows that the veteran manifested no abnormalities, 
including with respect to his cardiovascular system.  This 
report shows "none" on the line indicated to provide a 
"summary of defects."  The veteran's signed June 1946 
Affidavit for Philippine Army Personnel also shows that the 
veteran denied suffering any wounds or injuries incurred 
during service.

The Board acknowledges that a September 1945 Philippine Army 
Certificate of Discharge indicates that the veteran was 
"sick of protracted flu & chronic malaria" which was 
characterized as a "line of duty" pathology.  However, 
there is no suggestion relating to any possible 
cardiopulmonary disease or liver disease in this document, 
nor in any other associated document relating to the 
veteran's service.  The Board has given this notation careful 
consideration, but the September 1945 notation of flu and 
malaria, alone, simply do not provide any reasonable basis 
for finding a causal link to the cardiovascular or renal 
pathologies which caused the veteran's death over 56 years 
later.

There are no available records to document any post-service 
medical treatment of any kind for the veteran prior to his 
final decline in December 2001.  The Board must review the 
evidence of record to find a basis, and not merely a 
speculative possibility, for finding that the veteran's fatal 
cardiovascular and renal pathology was etiologically linked 
to his service.  However, the first indication in the record 
of a diagnosis of any cardiovascular or renal disease is the 
certificate of the veteran's December 2001 death; a separate 
record from a private medical center documents only that the 
veteran was hospitalized for his terminal illness in December 
2001.  Nothing in the December 2001 records, nor any other 
document of record, indicates that the veteran's 
cardiovascular or renal pathologies were associated with the 
symptoms of flu and malaria noted in September 1945.  More 
than five full decades passed between the veteran's service 
and the first documented indication of his terminal disease 
in the record.  This lengthy period without any documentation 
of a pertinent complaint, diagnosis, or treatment for the 
terminal disease weighs against the claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

In summary, a death certificate shows that the cause of the 
veteran's death was cardiorespiratory failure secondary to 
renal failure.  The service medical records do not show or 
suggest that this pathology, or any related disease, 
manifested in service.  There are no post-service medical 
records indicating that this pathology, or any related 
disease, was manifested to a compensable degree for many 
years following the veteran's discharge from service.  The 
veteran was not service connected for any disease in his 
lifetime and never filed a claim for service connection for 
any disease, including his terminal cardiorespiratory failure 
secondary to renal failure.  The competent evidence now of 
record does not show any causal relationship between the 
veteran's death and his time in service more than five 
decades earlier.

The Board acknowledges the claimant's statements to the 
effect that she believes the veteran's cause of death was 
causally connected to his service.  However, there is no 
indication that she possesses the type of specialized medical 
knowledge necessary to be competent to offer a medical 
opinion as to diagnosis, cause, or etiology of diseases.  See 
Grottveit v. Brown , 5 Vet.App. 91. 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Thus, the Board 
cannot accord probative weight to the appellant's statements 
in this regard; there is simply no clinical evidence nor a 
competent medical rationale to be found in the record to 
support finding an etiological link between service and the 
terminal cardiorespiratory failure secondary to renal 
failure.

Finally, the Board recognizes that certain documents of 
record suggest that the veteran may have been a prisoner of 
war during his service; the veteran reported a POW period in 
his September 1945 affidavit.  To the extent that the 
appellant's claim contends that this period of service may 
have been etiologically related to the veteran's death, the 
Board must find that such a theory does not provide a basis 
for granting the appeal in this case.  The disabilities which 
caused the veteran's death are not listed as diseases 
presumed to be due to being a prisoner of war.  See 38 C.F.R. 
§ 3.309(c).

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

II.  Death Pension

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a veteran.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3. 8 (c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d).

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE (United States Armed Forces Far East), including 
the recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

The U.S. service department certification of record shows 
that the veteran served with the Recognized Guerrilla Forces 
and with the Philippine Army.  The veteran's June 1946 
Affidavit for Philippine Army Personnel does not offer a 
significantly different characterization of his own service; 
the Board notes that the veteran characterized periods of his 
service as USAFFE and as guerilla service.  The appellant's 
October 2007 correspondence directs the Board's attention to 
this indication of  "USAFFE" service in support of her 
appeal; the appellant does not otherwise assert any 
significantly different characterization of the nature of the 
veteran's service.

The essential facts of the veteran's service in this case do 
not appear to be in dispute.  Pursuant to the laws and 
regulations set forth above, the veteran had basic 
eligibility to certain, but not all, VA benefits.  In light 
of the Board's reading of the applicable law, there is no 
evidence in this case that any of the veteran's periods of 
service establish eligibility for pension benefits.  As such, 
there is no basis for the appellant's entitlement to death 
pension benefits based on his service.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


